Mikoll, J. (dissenting).
I respectfully dissent. Subdivision 1 of section 240 of the Labor Law is mandatory in nature and imposes absolute liability on the owner and general contractor for injuries arising from its breach (Larabee v Triangle Steel, 86 AD2d 289). The purpose of the statute is to afford protection to workers by imposing on the owner and general contractor a nondelegable duty *995to provide a safe place to work (Sponsor’s Memorandum, NY Legis Ann, 1969, p 407). H Plaintiff was provided with no safety device which would protect him from falling or prevent him from incurring injury. He was told to “ride the ball or get a ladder”. Plaintiff shimmied up the vertical beam, as was usually done by connectors in the trade, and fell as he attempted to pull himself onto the horizontal beam so as to connect the two. Although plaintiff fell because he lost his grip on the beam, the failure to provide a protective device was causative of his injury. In such circumstances, judgment should have been granted plaintiff under section 240 (Brant v Republic Steel Corp., 91 AD2d 841, app dsmd 59 NY2d 761). 11 If the state of the building art is such that no devices have yet been devised to protect workers operating at such heights in dangerous work, it is illogical to conclude, given the purpose of the statute, that the responsibility of owners and contractors is then negated. Rather, it follows that the absence of any safety devices entitles plaintiff to judgment for any injuries proximately caused by a violation of the statute (Kenny v Fuller Co., 87 AD2d 183, 190, mot for lv to app den 58 NY2d 603).